Title: To James Madison from William Cooke, 15 December 1803
From: Cooke, William
To: Madison, James



Havana 15th. Decr. 1803.
Endeavouring to act in strict Conformity to your kind advice, in the case I have depending with the intendant General of this Island. After returning to America and adviseing you from Charleston, of the reasons; that had induced me, not to go to Madrid—I determined on coming to this place to see whether, the Tribunal to which I had appealed—Had been Organized or not—& if Organized to ascertain whether they meant to take my case under their Consideration.
On my arrival I found that the late Intendant, Viguri had in consequence of the many Complaints, exhibited against him been called to Spain—and an express order from his Catholick Majesty for the Tribunal of “El Tribunal de las Cuentas” to be immediately form’d & to proceed to an immediate revision of the many unjust Decisions passed by the Intendant General.
On my arrival Sir, I found the Tribunal setting. & my case the first before them. On my arrival being made known to them, they made known to me, thro’ the Channel of an influential friend that my case had been reviewd, & found to be a case replete with injustice Cruelty & rigour. That it would be extremely important, if I could Obtain from my own Government a remonstrance against the injustice & enormities of the Case—if I could—that in all probability I might obtain such Compleat justice here—as to render an Appeal to Madrid unnecessary. My friends who have borne me up under this Calimity have urged me to make my application to you. & to implore & Suplicate you, Sir, to make such efforts in my behalf as in you[r] Superior Wisdom, & that of the Government may be judged prudent, & proper. Having given assurances that I had made my application to you—the Final Decision will be put off 2 or 3 months—I have therefore to implore that you will be pleased to weigh the case maturely—& then such requests as you may be pleased to make in my favor may be sent by way of New York Philadelphia & Copies sent to me, to the care of the Post Master at Darien, in Georgia. Those, that you may be pleased to forward direct to this place to be under Cover, to my friend Dn. Martin Madan—merchant here. I implore God to bless you with Honor & happiness and remain with most profound respect. Your mo. obedt. Servt.
Wm. Cooke
 

   
   RC, two copies, and FC (DNA: RG 76, Preliminary Inventory 177, entry 316, Spain, Treaty of 1819 [Article XI] [Spoliation], Disallowed Claims, vol. 47). First RC docketed by Wagner: “Spoliations / recd. 9 Jany.” Second RC docketed by Wagner. Differences between copies have not been noted.



   
   See Cooke to JM, 12 July and 1 Oct. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:167–68, 482–83).


